Case 4:21-cr-00318-GKF Document 1 Filed in USDC ND/OK on 06/21/21 Page 1 of 5

AO 91 (Rev. 08/09) Criminal Complaint F [ L | )

UNITED STATES DISTRICT COURT JUN 21 2021

for the Mark C. McCartt, Clerk

Northern District of Oklahoma U.S. DISTRICT COURT
United States of America )

v. ) / IR
) Case No. AJA - Sle ~ *)
)
JOHN JACOBS AHRENS
Defendant(s) a

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of ___ dune 10, 2021 inthe countyof _—s——siTulsa ___ inthe
Northern District of Oklahoma, the defendant(s) violated:

 

Code Section Offense Description
18 U.S.C. 87 1(a) Threat Against the President

This criminal complaint is based on these facts:
See Attached Affidavit

& Continued on the attached sheet.

 

Lge wl. eof

Complainant's signature

____ Senior Special Agent Lantz Stuart, U.S.S.S.
Printed name and title

 

Sworn to before me by phone.

Date: (o- A -H ms

City and state: Tulsa, OK Jodi F. Jayne, United States Magistrate Judge
Printed name and title

 

 
Case 4:21-cr-00318-GKF Document 1 Filed in USDC ND/OK on 06/21/21 Page 2 of 5

AFFIDAVIT FOR COMPLAINT

I, Lantz Stuart, being duly sworn, depose and state that I am a Senior Special Agent with
the United States Secret Service and have been so employed since September 2002. I am a graduate
of the Federal Law Enforcement Training Center and the United States Secret Service Rowley
Training Center in Beltsville, Maryland. Currently, I am assigned to the United States Secret
Service Tulsa Resident Office and one of my primary responsibilities is the investigation of threats
against the President and Vice President of the United States.

As a result of my training and experience as a Secret Service Special Agent, I am familiar
with Federal criminal laws and know that it is a violation of Title 18, United States Code, Sections
871, for any person to knowingly and willfully make any threat against the President, President
Elect, Vice President, or other officer next in the order of succession.

Further, your Affiant states as follows:

1. On 06/18/21, affiant received a call from the Secret Service, Dallas Field Office Duty
Desk, requesting contact be made with OSBI regarding threats made against the President
of the United States and to United States Congressmen. OSBI stated on 6/17/21, Nicholas
Hale, Executive Producer of KOTV Channel 6 News, in Tulsa, Oklahoma called the FBI
National Threat Operations Center to report threatening emails their station had received
from John Ahrens. The threats in the emails were directed towards President of the
United States, Joseph R. Biden and unnamed members of the United States Congress.
Hale reported Ahrens had sent numerous emails to KOTV Channel 6 News and provided
authorities with copies of emails dated between May, 2021, and June 2021. Listed below

are the specific threats contained in Ahrens’s emails:
Case 4:21-cr-00318-GKF Document 1 Filed in USDC ND/OK on 06/21/21 Page 3 of 5

e Email dated 5/10/21, 8:30AM: “Please go to my Facebook page and read what I
sent to the men of the United States Congress. They have less than 48 hours to
hand over my money or their children will start dying all over the country.”

“I’m going to kill their children using the same law as the Government used to
force our families on to the Trail of Tears.”

e Email dated 5/10/21, 11:31AM: “I tried to contact you earlier but the Feds shut
me down they got a little up tight because I informed the men of the United States
Congress if they didn’t hand my money over in less than 48 hours. I will have
their children killed. If that doesn’t get the message across. Then I start on their
women and if that doesn’t work.”

e Email dated 6/10/21, 10:28PM: “I just sent a ultimatum to the White House. They
will hand the child molesting dog Joseph Biden over for Judicial Proceedings,
Otherwise, America is going to get to see a sitting President get his head blown
off right in front of them. Check your sources. A kill contract went out on one
Joseph Biden, President of the United States of America. I’m the one that put it
there and if he doesn’t submit to the law. America is going to watch him die right
in front of them.” “All I can say is, they better hand him over or America watches
him die.”

e Email dated 6/17/21, 6:43PM: “This is to the men in the United States Congress.
Well gentlemen, you were given every chance to square the deal with me and our
people.” “You have until Monday morning 8:00 am Sharp to hand a check over to
the State of Oklahoma, the Muscogee Nation and my family in accordance with a

signed agreement as set forth in the Treaty of 1866.” At 8:01 am eastern time
Case 4:21-cr-00318-GKF Document 1 Filed in USDC ND/OK on 06/21/21 Page 4 of 5

“Your families will start dying. After that is over. I’m going to come back here
one more time and tell you to hand over my money. When you don’t, I’m going
kill everyone of you and take those checks by force.” “You killed our women and
children, I kill your women and children. Nothing more nothing less. You have
until 8:00 am Sharp Monday morning. Then the wheel turns. Only God will know

where it ends.”

2. On 06/18/21, affiant, agents from the FBI, OSBI and Task Force Officers of the FBI Joint
Terrorism Task Force (JT TF) located John Jacobs Ahrens, DOB: xx/xx/1962, SSN: xxx-
xx-9554, at his residence, 1346 South 73" East Avenue, Tulsa, OK 74112. Ahrens agreed
to be transported by FBI JTTF Task Force Officers to the Tulsa Police Detective
Division, 600 Civic Center, Tulsa, OK, to be interviewed. Ahrens was Advised of his
Miranda Rights per Secret Service Form 1737C, to which he acknowledged and waived
by signing. During the interview, Ahrens was presented with copies of the
aforementioned emails, Upon examining the aforementioned emails, Ahrens confessed to

writing and sending the threatening emails to KOTV Channel 6 News.
Case 4:21-cr-00318-GKF Document 1 Filed in USDC ND/OK on 06/21/21 Page 5 of 5

3. All of these events took place within the Northern District of Oklahoma. Based upon the
above information, I conclude that there is probable cause to believe that John Jacobs
Ahrens committed a violation of Title 18, United States Code, Section 871 and shall so be

brought forth to answer such charges.

FURTHER THE AFFIANT SAITH NOT.

Lak A. Kee
Lantz A-Sthart

Special Agent, United States Secret Service

ph ait Oe
Sworn to and subscribed b this ioe day of June, 2021.

JODIFUJAYNE VY
United States Magistrate Judge
